ZEL M. FISCHER, Judge,
concurring.
I concur with the per curiam opinion and, consistent with my concurring opinion in Legends Bank v. State, 361 S.W.Bd 383, 386 (Mo. banc 2012), I write separately to express my view that the judicially created doctrine of severance should be abolished.1 The procedural mandates of the Missouri Constitution are designed to create an open and transparent legislature. In addition, they help prevent logrolling. Hammerschmidt, 877 S.W.2d at 101-02. In my view, by considering severance in cases where this Court has determined that the General Assembly violated mandatory procedures of the Missouri Constitution, this Court encourages improper behavior in the legislature.
It is not difficult to understand how it comes to pass that so many bills involving these violations find their way into this Court. Under the current law, which sometimes permits severance, legislators have little incentive — other than, presumably, their oath to uphold the constitution — to comply with procedural obligations. Legislators can sometimes operate with impunity, knowing that, so long as their favored portion of the bill is the original purpose or “single subject” of the bill, the courts are likely to uphold that portion of the bill while severing the others.
Severance for procedurally unconstitutional provisions effectively violates the separation of powers protected by both the *356United States Constitution and article II, section 1 of the Missouri Constitution. Legends Bank, 361 S.W.3d at 392-93 (Fischer, J., concurring). This case is particularly demonstrative of this principle as the Governor signed a bill into law that he knew the General Assembly had made contingent on the passage of another bill related to a different subject that the Governor knew did not pass.
For that reason, this case presents a stellar opportunity to abolish the judicially created doctrine of severance so the General Assembly would know with certainty that any legislation enacted in violation of article III, sections 21 or 23, of the Missouri Constitution will not become effective if timely challenged.
I concur with the principal opinion that the judgment of the circuit court should be affirmed whether this Court applies the judicially created doctrine of severance as set out in the unanimous opinions of Prestige and Hammerschmidt or whether, as expressed in my concurrence in Legends Bank, it determines that severance no longer should be permitted to allow an unconstitutionally enacted bill to become law. That is because, this bill fails — even under this Court’s precedent allowing for severance where the court has determined beyond a reasonable doubt that the “core subject” provisions of the bill would have passed on their own. There is no doubt SB 7 would not have passed without section B because the terms of the bill and the record demonstrate that it would not have passed without the added subject matter.
This case reinforces my view that the judicially created doctrine of severance no longer should be used in Missouri to save legislation enacted in violation of the procedural mandates of the Missouri Constitution. Therefore, I would always hold all three branches of government to the mandates of article III, section 23 and affirm the circuit court’s judgment without even considering whether any part of a bill enacted in violation of the Missouri Constitution should become law.

. This is now the fourth time that I have expressed this view. Legends Bank, 361 S.W.3d at 392-93 & n. 7 (Fischer, J., concurring); St. Louis Cnty. v. Prestige Travel, Inc., 344 S.W.3d 708, 716 n. 6 (Mo. banc 2011), and Schaefer v. Rosier, 342 S.W.3d 299, 306 n. 9 (Mo. banc 2011) (Fischer, J., dissenting). It may take an unpopular case result to convince the General Assembly that it is wiser to follow these constitutional procedural mandates than to transfer what if any part of a law survives up to the Governor or this Court.
My concurrence in Legends Bank, 361 S.W.3d at 393, foreshadowed what in my view was obvious:
In essence, severance, which presumably legislators favor because it allows a portion of their legislation to survive, amounts to judges being allowed to draft legislation, which presumably legislators do not favor. The legislature can have the final say on these matters if they enact legislation in accord with the procedures prescribed in the Missouri Constitution.